   Case: 4:21-cv-01047-JAR Doc. #: 1 Filed: 08/23/21 Page: 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT MISSOURI
                                 ST. LOUIS DIVISION

NICOLE WARD,                                    )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )       Case No. 4:21-cv-1047
                                                )
CREDIT CONTROL, LLC,                            )
                                                )
      Defendant.                                )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, NICOLE WARD (“Plaintiff”), through her attorneys, Agruss Law Firm, LLC,

alleges the following against Defendant, CREDIT CONTROL, LLC (“Defendant”):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

      et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise

      under the laws of the United States.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this District are proper because Defendant does or

      transacts business within this District, and a material portion of the events at issue occurred

      in this District.



                                                 1
Case: 4:21-cv-01047-JAR Doc. #: 1 Filed: 08/23/21 Page: 2 of 5 PageID #: 2




                                          PARTIES

5. Plaintiff is a natural person residing in the City of Saint Paul, Ramsey County, State of

   Minnesota.

6. Plaintiff is a consumer as that term is defined by the FDCPA.

7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

8. Defendant is a debt collector as that term is defined by the FDCPA.

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a collection agency with a principal place of business located in the City of

   Hazelwood, St. Louis County, State of Missouri.

11. Defendant is a business entity engaged in the collection of debt within the State of

   Missouri.

12. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

13. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

14. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

15. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.




                                              2
Case: 4:21-cv-01047-JAR Doc. #: 1 Filed: 08/23/21 Page: 3 of 5 PageID #: 3




                             FACTUAL ALLEGATIONS

16. Defendant is attempting to collect a consumer debt from Plaintiff originating with Credit

   One Bank.

17. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.

18. Plaintiff does not owe the alleged debt that Defendant seeks to collect.

19. In or around May 2021, Defendant began attempting to collect the alleged debt from

   Plaintiff by telephone and mail.

20. Defendant calls Plaintiff on her telephone number at xxx-xxx-3284.

21. On or about May 21, 2021, Defendant sent a letter to Plaintiff in an attempt to collect the

   alleged debt. A true-and-correct copy of the letter is attached as Exhibit A.

22. In the above-mentioned letter:

       a. Defendant attempted to collect a debt not owed by Plaintiff.

       b. Defendant falsely represented that Plaintiff owes a debt.

       c. Defendant falsely represented that Plaintiff owes a debt in the amount of $681.82.

23. If at one point in time Plaintiff did owe the alleged debt, the debt was no longer owed

   when Defendant attempted to collect it from Plaintiff.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

24. Defendant violated the FDCPA based on the following:

       a. Defendant further violated § 1692e of the FDCPA by its use of any false, deceptive,

           or misleading representation or means in connection with the collection of any

           debt, when Defendant engaged in engaged in, at least, the following discrete

           violations of § 1692e;

                                             3
   Case: 4:21-cv-01047-JAR Doc. #: 1 Filed: 08/23/21 Page: 4 of 5 PageID #: 4




          b. Defendant violated § 1692e(2) of the FDCPA by falsely representing the character,

              amount or legal status of any debt, when Defendant falsely represented that

              Plaintiff owes an alleged debt;

          c. Defendant violated § 1692e(10) of the FDCPA by its use of any false, deceptive,

              or misleading representation or means in connection with the collection of any

              debt, when Defendant attempted to collect a debt not owed by Plaintiff, when

              Defendant falsely represented that Plaintiff owes an alleged debt and when

              Defendant falsely represented that Plaintiff owes a debt in the amount of $681.82;

              and

          d. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt, when Defendant engaged in all of

              the foregoing misconduct.

      WHEREFORE, Plaintiff, NICOLE WARD, respectfully requests judgment be entered

against Defendant, CREDIT CONTROL, LLC, for the following:

   25. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   26. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   27. Any other relief that this Honorable Court deems appropriate.




                                                4
   Case: 4:21-cv-01047-JAR Doc. #: 1 Filed: 08/23/21 Page: 5 of 5 PageID #: 5




                              RESPECTFULLY SUBMITTED,


August 23, 2021               By: /s/ Taylor L. Kosla         ________
                                      Taylor L. Kosla (6327180IL)
                                      Agruss Law Firm
                                      4809 N Ravenswood Ave, Suite 419
                                      Chicago, IL 60640
                                      Tel: 312-794-7219
                                      taylor@agrusslawfirm.com




                                       5
